Citation Nr: 1042363	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis.  

2.  Entitlement to service connection for flat feet.  

3.  Entitlement to service connection for shin splints.  

4.  Entitlement to service connection for a hernia.  

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

6.  Entitlement to service connection for an acquired psychiatric 
disability (other than PTSD).  

7.  Entitlement to an increased rating for service-connected 
furunculosis (boils) with scars, currently evaluated as 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to August 1984.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In February 2008, 
the RO denied claims for service connection for PTSD, and a 
"mental problem."  In June 2008, the RO denied claims for 
service connection for hernia, flat feet, and shin splints.  In 
November 2008, the RO determined that new and material evidence 
had not been received to reopen a claim of entitlement to service 
connection for arthritis.  In April 2009, the RO denied a claim 
for an increased rating for service-connected furunculosis 
(boils) with scars, evaluated as 10 percent disabling.  

In September 2010, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing has been associated with the claims 
folder.  

FINDINGS OF FACT

1.  In an unappealed decision, dated in June 2006, the Board 
denied a claim of entitlement to service connection for 
arthritis.

2.  The evidence received since the Board's June 2006 decision 
was not previously of record, is not cumulative of other evidence 
of record, and does not raise a reasonable possibility of 
substantiating the claim.

3.  Flat feet was shown on service enlistment examination.  

4.  Clear and unmistakable evidence does not show that the 
preexisting flat feet underwent a worsening beyond its natural 
progression during service.  

5.  The Veteran does not have shin splints, a hernia, or PTSD 
that was caused or aggravated by his service.  

6.  Depression and anxiety were first shown many years after 
active duty and have not been found by competent evidence to be 
associated to such service.  

7.  The Veteran's service-connected furunculosis with scars is 
shown to be productive of boils; his skin symptoms are not shown 
to have been manifested by disfigurement of the head, face, or 
neck, or scars (other than scars of the head, face, or neck) that 
are deep, and which exceed 12 square inches (77 square 
centimeters), or scars that cause limited motion or limited 
function; his symptoms are not shown to cover at least 20 percent 
of the entire body or at least 20 percent of the exposed areas 
affected, or to require systemic therapy for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  The Board's June 2006 denial of service connection for 
arthritis is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2010).  

2.  New and material evidence has not been received since the 
Board's June 2006 decision; the claim for service connection for 
arthritis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  

3.  Flat feet, shin splints, a hernia, and an acquired 
psychiatric disability, to include PTSD, were not incurred or 
aggravated during his active military service, and were not 
caused or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 4.9, 4.127 (2010).  

4.  The criteria for a rating in excess of 10 percent for 
service-connected furunculosis with scars have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7801, 7804, 7805, 
7806 (as in effect prior to October 23, 2008, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been 
presented to reopen a claim of entitlement to service connection 
for arthritis.  

With regard to the scope of this claim, the Board notes that the 
RO has previously denied claims for service connection for a 
generalized pain disorder (fibromyalgia) in July 2003, and 
repeatedly denied claims for service connection for neck and back 
disorders, most recently in February 2008.  These decisions were 
not appealed, and became final.  See 38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2010).  Accordingly, the 
term "arthritis" is not intended to include any of these 
disorders.  

In January 2004, the RO denied a claim for service connection for 
arthritis.  The Veteran appealed, and in June 2006, the Board 
denied the claim.  There was no appeal, and the Board's decision 
became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1104 (2010).  

In July 2008, the Veteran filed to reopen his claim.  In November 
2008, the RO determined that new and material evidence had not 
been presented.  The Veteran has appealed.  

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim. New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in June 2006.  
Therefore, the Board must determine if new and material evidence 
has been submitted since that time.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis, when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

As noted by the Board at the time of its June 2006 rating 
decision, the evidence at that time included the Veteran's 
service treatment reports, which did not show any complaints, 
findings, or treatment for arthritis or for any injuries to the 
Veteran's back, neck, or arms.  An August 1982 X-ray report noted 
bilateral normal tibias.  A separation examination report was not 
of record.  

As for the post-service medical evidence, a letter from a private 
physician, received in May 1998, indicated that the Veteran was 
being treated for degenerative joint disease, degenerative disc 
disease, and osteoarthritis.  The examiner further stated that 
the Veteran was totally disabled as a result of his low back pain 
syndrome.  

A March 1999 VA outpatient record indicated that the Veteran 
reported that he was in a tank accident in Korea in 1980 and hurt 
his back.  He stated that since that time he has had lumbar back 
pain, and that he aggravated his back at work in 1992.  The 
Veteran reported problems with arthritis, back pain, and neck 
pain.  The report noted degenerative joint disease of the 
bilateral knees that hurt during cold weather.  

At the time of the June 2006 Board decision, there was no 
evidence of treatment for arthritis symptoms during service, 
there was no current X-ray evidence to show arthritis, and there 
was no competent evidence to show that arthritis was related to 
the Veteran's service.  

Evidence received since the Board's June 2006 decision consists 
of VA and non-VA reports, dated between 1992 and 2009, as well as 
records from the Social Security Administration (SSA).    

Private treatment reports from Morton Comprehensive Health 
Services, and P.J., M.D., dated between 1992 and 2007, show that 
the Veteran was repeatedly treated for complaints of multiple 
joint pain, and that he was repeatedly noted to have low back 
pain and sciatica.  There is also at least one notation of OA 
(osteoarthritis).  However, X-rays of the shoulders, taken in May 
1992, were normal; there are no X-ray reports to show arthritis.  

The VA reports show that the Veteran repeatedly complained of 
pain in his fingers, arms, neck, and/or legs.  VA progress notes 
dated in 2004 note "hand pain, rule out carpal tunnel 
(syndrome)."  A June 2006 VA progress note includes a notation 
of chronic pain syndrome, and that the Veteran asserted that he 
had been told that he has arthritis.  However, the report states 
that X-rays did not reveal arthritis, and that much of his pain 
is in his calves, forearms, and shoulders "in muscle areas but 
not in the joints."  A September 2007 VA progress note (written 
by the same physician who wrote the June 2006 VA progress note) 
similarly notes chronic pain syndrome with a history of 
arthritis, but that X-rays were "ok."      

A decision of the SSA, dated in January 1997, shows that the SSA 
determined that the Veteran was disabled as of April 1992, due to 
lumbosacral strain, and mental retardation.  

This evidence that was not of record at the time of the Board's 
June 2006 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  In this case, none of the submitted 
evidence is dated prior to 1992, which is about seven years after 
separation from service.  None of this evidence includes X-rays 
to show the presence of arthritis, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010) and 38 C.F.R. § 4.59 (2010) 
(providing that painful motion due to degenerative arthritis must 
be established by X-ray study), nor does any of it contain 
competent evidence to show that the Veteran has arthritis that is 
related to his service.  

The only other pertinent evidence received since the June 2006 
denial of the claim consists of oral and written testimony from 
the Veteran.  The Veteran's own testimony and assertions as to a 
causal connection between his arthritis and his service are 
duplicative and not new and material.  Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108.").  As no competent evidence of an association 
between any arthritis that the Veteran may currently have and his 
active duty has not been received since June 2006, the Board 
finds that the additional evidence is not both new and material 
and does not raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156.  The claim is therefore not reopened.

Because the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

II.  Service Connection

The Veteran asserts that he is entitled to service connection for 
flat feet, shin splints, a hernia, PTSD, and an acquired 
psychiatric disability (other than PTSD).   

The laws and evidence pertaining to the claim for an acquired 
psychiatric disorder, to include PTSD, will be discussed 
separately, infra.  

With regard to the claims for connection for flat feet, shin 
splints, and a hernia, the Veteran's service treatment reports 
include an entrance examination report, dated in November 1978, 
which shows that his abdomen, lower extremities, and psychiatric 
condition, were all clinically evaluated as normal.  The report 
notes, "flat feet," with full flexion to 20 degrees, and with 
no complaints, NCD (not considered disabling).  Reports, dated in 
January, February and March of 1980, show complaints for groin 
pain.  The January 1980 report notes a possible hernia.  The 
February 1980 report notes a right inguinal hernia, however, a 
report dated later that same month notes that the Veteran denied 
having a hernia sack, and that no hernia was felt.  The March 
1980 report notes that there was no evidence of hernia other than 
right inguinal lymphadenopathy.  Reports, dated in August 1982, 
show that the Veteran was treated for a one-month history of leg 
pain, and that he denied any trauma.  They contain notations of 
shin splints, and bilateral pes planus, and an assessment of rule 
out stress fracture.  However, an associated August 1982 X-ray 
report notes that the bilateral tibias were normal.  A separation 
examination report is not of record.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1992 and 2009.  VA progress notes, 
dated in 2009, show treatment for foot and leg pain, for which 
the Veteran "blames running in boots in military."  The 
impressions included plantar fasciitis "likely as not related to 
running in boots in military."  

As for the non-VA medical evidence, a July 1994 state disability 
report contains impressions that include "back and leg pain 
etiology unknown."  Treatment reports from Morton Comprehensive 
Health Services, and P.J., M.D., dated between 1992 and 2007, 
show that the Veteran was repeatedly treated for complaints of 
multiple joint pain, and that he was repeatedly noted to have low 
back pain and sciatica.  There is also at least one notation of 
OA (osteoarthritis).  However, there are no X-ray reports to show 
arthritis.  

A.  Flat Feet

In this case, the Veteran was noted to have flat feet, upon 
entrance into service in November 1978.  Flat feet were therefore 
"noted" upon entrance to service.  Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994).  Therefore, the presumption of soundness does 
not attach, and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 
Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service, and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare- ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre- service 
disability underwent an increase in severity during service.  Id. 
at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).

Here, there is no competent evidence to show aggravation of the 
Veteran's preexisting flat feet.  This condition was noted upon 
entrance into service, and the service treatment reports show 
that he was noted to have pes planus in association with 
treatment for complaints of shin splints in August 1982, with no 
findings pertaining to the feet, and no treatment for foot 
symptoms during the Veteran's remaining service, a period of 
about two years.  There is no post-service medical evidence to 
show the presence of flat feet, nor is there competent evidence 
to show aggravation of the Veteran's preexisting flat feet during 
service.  Accordingly, the evidence is insufficient to show that 
this condition was aggravated by service, and service connection 
is not warranted for flat feet.  Id.  Accordingly, service 
connection for flat feet is not warranted.  

As a final matter, to the extent that there is a notation of 
plantar fasciitis "likely as not related to running in boots in 
military," plantar fasciitis is a distinct medical condition, 
this comment is clearly based solely on the Veteran's subjective 
report of inservice symptoms, the Veteran's service treatment 
reports do not show treatment for complaints of foot symptoms or 
a diagnosis of plantar fasciitis, the Veteran has been found not 
to be a credible historian (discussed infra), and there is no 
indication that this comment was based on a review of the C-file, 
or any other detailed and reliable medical history.  Thus, the 
Board finds that there is no "raised issue" as to service 
connection for plantar fasciitis, nor does this notation warrant 
a grant of the issue on appeal.  

B.  Hernia

The Board finds that the claim must be denied.  Under 38 U.S.C.A. 
§ 1131, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  
In this case, the Veteran's service treatment reports show that 
he was suspected of having a hernia in early 1980, but that the 
presence of a hernia was never confirmed.  There is no relevant 
subsequent treatment for the remainder of his service, a period 
of about four years.  Given the foregoing, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303(a).  
Furthermore, there is no competent post-service medical evidence 
to show the existence of a hernia at any time during the appeal 
period, and no competent evidence to show that the Veteran has a 
hernia that is related to his service.  Thus, service connection 
for a hernia is not warranted, and the claim must be denied.  

C.  Shin Splints

Here, the Veteran's service medical reports show treatment for 
shin splints in August 1982, with negative X-rays, and no 
subsequent treatment for shin symptoms during the Veteran's 
remaining service, a period of about two years.  Given the 
foregoing, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303(a).  Furthermore, there is no post-service 
medical evidence to show the presence of shin splints, Gilpin, 
nor is there competent evidence to show that the Veteran has shin 
splints that are related to his service.  Accordingly, service 
connection for shin splints is not warranted, and the claim must 
be denied.  

D.  An Acquired Psychiatric Disorder

As used herein, the term "acquired psychiatric disorder" is 
defined not to include PTSD, a personality disorder, substance 
abuse and alcohol abuse, or mental retardation.  

In addition to the law discussed in Part I, personality 
disorders, mental deficiency, mental retardation and other such 
"defects" are not "diseases" or "injuries" within the meaning of 
applicable legislation, and therefore service connection for them 
is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127.

However, service connection may be granted for diseases, but not 
defects, of congenital, developmental or familial origin if the 
condition was incurred in or aggravated during service.  A defect 
is a structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined as 
any deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or unknown.  
See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  Service 
connection may also be granted for a disability that resulted 
from a defect which was subject to a superimposed disease or 
injury during service.  Id.; see also Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).  

VA's General Counsel has concluded that direct service connection 
for a disability that is a result of a claimant's own abuse of 
alcohol or drugs (a substance abuse disability) is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also 
VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because 
section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 
1388-351, amended the status governing line of duty 
determinations and the definition of a "service-connected" 
disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks v. 
Brown, 5 Vet. App. 484 (1993). 

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  Any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310 (2010).  

The Veteran's service treatment reports do not show treatment 
for, complaints of, or a diagnosis involving, psychiatric 
symptoms.  

As for the post-service medical evidence it consists of VA and 
non-VA reports, dated between 1992 and 2009.  

The non-VA evidence includes a psychological evaluation 
(apparently made in association with the Veteran's SSA claim), 
dated in August 1993, which shows that the Veteran reported that 
he had been placed in special education while in school, that he 
denied a history of psychiatric treatment, and that he stated 
that he was not taking any medication.  The report notes that he 
was given an WAIS-R (Wechsler Adult Intelligence Scale-Revised) 
test, and that he placed in the mentally deficient range of 
intellectual ability.  In addition, a January 1997 report from 
J.W.H., Ph.D., also shows that the Veteran was given a WAIS-R 
test; the examiner determined that the Veteran was functioning in 
the mild range of mental retardation.

Reports from P.J., M.D., dated between 2002 and 2007, contain a 
number of notations of depression and anxiety.  See also Dr. 
P.J.'s letter, dated in December 2007.  

VA reports, dated between 1999 and 2009, show that the Veteran 
was noted to have mild depression as early as March 1999, with 
subsequent assessments of ETOH (alcohol) abuse, an anxiety 
disorder/anxiety NOS (not otherwise specified), and a personality 
disorder NOS.  A March 2007 "comprehensive evaluation/initial 
treatment plan" contains an Axis I diagnosis of anxiety 
disorder.  This evidence shows that, beginning in 2007, the 
Veteran received a great deal of treatment for substance abuse.

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports do not show treatment for, or a 
diagnosis of, an acquired psychiatric disorder.  Given the 
foregoing, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303(a).  Furthermore, the earliest medical evidence 
of an acquired psychiatric disorder is dated in 1999.  This is 
over 14 years after separation from service, and this period 
without treatment weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no 
competent post-service medical evidence to show that the Veteran 
has an acquired psychiatric disorder that is related to his 
service.  

To the extent that the Veteran has been found to have mental 
retardation, and a personality disorder, these are not 
compensable conditions.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
In addition, there is no medical evidence he has additional 
disability from aggravation (i.e., a permanent worsening) of a 
congenital or developmental defect, i.e., mental retardation or a 
personality disorder, during service by superimposed disease or 
injury.  VAOPGCPREC 82-90.  In fact, the earliest medical 
evidence of either mental retardation, or a personality disorder, 
is dated about nine years after separation from service.  See 
August 1993 report from Dr. W.L.C.  Therefore, service connection 
is not warranted for these conditions.

To the extent that the Veteran's alcohol abuse and any substance 
abuse influence his psychiatric capacity, the law and regulations 
provide that compensation shall not be paid if the disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2010).  There is no competent 
evidence to show that he has alcohol or drug abuse as secondary 
to, or as a symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Finally, to the extent 
the Veteran has asserted that he is depressed due to his service-
connected skin disability, there is no competent evidence to show 
that he has an acquired psychiatric disorder that was caused or 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  Thus, service connection for an acquired psychiatric 
disorder is not warranted, and the claim must be denied.  

E.  PTSD

The Veteran asserts that he has PTSD due to an accident in which 
his tank rolled over during service in Korea.  

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).   

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
Among other things, in some cases, the new regulation 
significantly changes the criteria for determining whether or not 
a claimed stressor is considered to have been verified.  However, 
the liberalizing changes do not appear to be applicable in this 
case, which does not involve combat, and which is based on being 
in a motor vehicle (tank) accident.  In addition, these changes 
do not remove the requirement of a presently existing disability, 
and as the Board has determined that the Veteran does not have 
PTSD, no further notice or development is warranted.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); see generally, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004).  
  
As an initial matter, the Board finds that the Veteran is not a 
credible historian.  In a statement (VA Form 21-4138), received 
in June 2007, the Veteran asserted that during service in Korea 
he was in a missile-carrying vehicle which "rolled over on some 
crewmen killing them."  In his stressor statement (VA Form 21-
0781), received in August 2007, the Veteran stated that the 
accident occurred between September and October of 1980, that 
"all four of us were knocked out," that he was hospitalized, 
and that, "after a couple of weeks we were sent back to our 
unit."  In a memorandum, dated in February 2008, the RO 
determined that there was insufficient detail to warrant a 
request for verification of the claimed stressor, noting that the 
Veteran's personnel file showed that he was not in Korea as of 
September 1980, and that his personnel file showed that he was in 
Korea between April 1979 and April 1980.  During his hearing, 
held in September 2010, the Veteran testified that he was 
hospitalized after he was in a tracked vehicle that was in an 
accident.  The Veteran's service treatment reports do not show 
any treatment, let alone hospitalization, for residuals of a 
motor vehicle accident.  In summary, the Veteran's statements are 
shown to be so inconsistent, uncorroborated and contradicted by 
the service and post-service medical records, that the Board 
finds that he is not a credible historian.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (In determining whether documents submitted 
by a Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant).  

Furthermore, the Board has determined that the evidence shows 
that the Veteran does not have PTSD.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1131, 
a veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  The diagnoses in the VA progress notes, which 
span a period of over ten years (i.e., since 1999), and the 
private treatment reports, spanning a period of about 15 years 
(i.e., between 1992 and 2007), do not include PTSD.  His 
diagnoses primarily note an anxiety disorder, alcohol abuse, and 
mental retardation, with some notations of depression or 
dysthymia, and a personality disorder.  The only indication of 
PTSD is found in a December 2007 statement from Dr. P.J., who 
states that the Veteran has depression and "likely is suffering 
from" PTSD.  However, the Veteran has been found not to be 
credible; Dr. P.J.'s assertion is not corroborated by his own 
records, which only show notations of depression and which do not 
contain any findings of PTSD; he did not link the Veteran's 
condition to his service; and this statement is not shown to have 
been based on a review of the Veteran's C-file, or any other 
detailed and reliable medical history.  Furthermore, this 
statement does not include findings to show that all of the 
criteria for PTSD have been met; it is a bare conclusion 
unaccompanied by any sort of rationale, or discussion of an 
underlying stressor.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Quick Reference to the Diagnostic 
Criteria from DSM-IV at 209-210 (American Psychiatric Association 
1994).  Accordingly, the Board finds that the preponderance of 
the evidence shows that the Veteran does not have PTSD. 

The claim must also be denied on a separate and independent 
basis.  Specifically, there is no verified stressor.  In this 
regard, the evidence does not show that the Veteran participated 
in combat.  The Veteran has not asserted that he participated in 
combat, and he is not shown to have received commendations or 
awards that warrant the conclusion that he participated in 
combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 
(2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter 
"M21- 1MR"), Part III.iv.4.H.29.b, c.  The Board therefore finds 
that the Veteran did not participate in "combat" for the purposes 
of the combat presumption.  See Cohen v. Brown, 10 Vet. App. 128, 
145 (1997).  In reaching this determination, the Board considered 
the doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in combat, 
the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99.  

As it is not shown the Veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service stressor 
must be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); see also M21-
1MR, Part III.iv.4.H.29.a, i.  

In this case, there is no verified stressor to serve as a basis 
for granting the Veteran's PTSD claim.  The Veteran has been 
shown not to be a credible historian, there is no record of 
treatment during service for residuals of a motor vehicle 
accident, and no line of duty report.  In February 2008, the RO 
determined that there was insufficient detail to warrant any 
further attempts to verify the claimed stressor.  See M21-1MR, 
Part IV.ii.1.D.14.b.  Accordingly, the preponderance of the 
evidence is against the claim, and the claim must be denied.

F.  Conclusion

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that flat feet, 
shin splints, a hernia, and an acquired psychiatric disability, 
to include PTSD, were caused by service that ended in 1984.  The 
Veteran's assertions would normally be competent evidence to show 
that he experienced hernia, shin, foot, and psychiatric symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's oral and written testimony is 
insufficiently probative to warrant a grant of any of the claims.  
The Board has determined that he is not a credible historian.  In 
addition, the Veteran does not have the requisite skill, 
knowledge, or training, to be competent to provide a diagnosis of 
any of the claimed conditions, or to state whether any of the 
claimed conditions were caused or aggravated by service, or a 
service-connected disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this regard, while the Board acknowledges 
that the absence of any corroborating medical evidence supporting 
his assertions would not normally render his statements 
incredible in and of itself, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of a veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).  In this case, the Veteran's service 
treatment reports do not show any relevant treatment, other than 
treatment in 1982 for shin splints (with no subsequent inservice 
treatment), and the post-service medical records do not show any 
relevant treatment prior to 1992, and there is no competent 
evidence of a nexus between any of the claimed conditions and the 
Veteran's service, or a service-connected disability.  Given the 
foregoing, the Board finds that the post-service medical evidence 
outweighs the Veteran's contentions to the effect that he has any 
of the claimed conditions that are related to his service, or to 
a service-connected disability.   

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating

The Veteran asserts that he is entitled to an increased rating 
for service-connected furunculosis (boils) with scars, currently 
evaluated as 10 percent disabling.   

As for the history of the Veteran's cardiovascular disabilities, 
see 38 C.F.R. § 4.1 (2010), the Veteran's service treatment 
reports show that he received a number of treatments for skin 
symptoms on his buttocks and groin area, to include incision and 
drainage, with notations of abscesses, boils, cysts, and 
furuncles.  His assessments included furunculosis and multiple 
peri-rectal abscesses.  

In December 1997, the RO granted service connection for "boils 
of the left buttock," and assigned a noncompensable (0 percent) 
evaluation.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c).  In January 2002, the RO 
increased his rating for this disability to 10 percent.  There 
was no appeal, and the RO's decision became final.  Id.  The 
Veteran subsequently filed claims for compensable ratings, which 
were denied by the RO in final and unappealed rating decisions 
dated in October 2002, and June 2008.  Id.  

In October 2008, the Veteran filed a claim for an increased 
rating.  In April 2009, the RO denied the claim.  The Veteran has 
appealed.  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  

The RO has indicated that it has evaluated the Veteran's service-
connected furunculosis under 38 C.F.R. § 4.118, Diagnostic Codes 
(DC's) 7820-7804.  See 38 C.F.R. § 4.27 (2010) (hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen).  This hyphenated diagnostic code may be read 
to indicate that an infection of the skin is the service-
connected disorder, and it is rated as if the residual condition 
is scarring of areas other than the head, face or neck under DC 
7804.  

Under the provisions of 38 C.F.R. § 4.118, DC 7804 (2008), a 10 
percent evaluation is warranted for superficial scars that are 
painful on examination, or superficial and unstable.  The 10 
percent rating is the maximum rating provided for under DC 7804.  

A rating in excess of 10 percent is not warranted under any other 
potentially applicable code.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).     

Under 38 C.F.R. § 4.118, DC 7801 (scars other than scars of the 
head, face, or neck, that are deep or cause limited motion) 
(2010), a 20 percent evaluation is warranted for scars of an area 
or areas exceeding 12 square inches (77 square centimeters).  
Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk will 
be separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (1).  A deep scar is one associated with underlying 
soft tissue damage.  Note (2).

Under 38 C.F.R. § 4.118, DC 7805, other scars will be rated on 
limitation of function of the part affected.   

Under DC 7806, a 30 percent evaluation is assignable for skin 
symptoms manifested over 20 percent to 40 percent of the entire 
body or 20 percent to 40 percent of the exposed areas affected, 
or when systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

The relevant evidence is summarized as follows: an April 2008 QTC 
examination report shows that the Veteran complained of boils and 
rashes all over his body that were painful and itched, and that 
were productive of cracking an scarring.  On examination, there 
was a nontender scar at the suprapubic measuring 2.0 centimeters 
(cm.) x 0.25 cm., a tender scar at the right superior and medial 
buttocks that was about 3.0 cm. x 2.0 cm., and a nontender scar 
medial upper left thigh that was about 1.0 cm. x 0.5 cm.  None of 
the scars were productive of disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation or abnormal 
texture.  There was also a nodule at the suprapubic that was 
about 2.0 cm. x 1.0 cm. that was tender to palpation, with firm 
texture and no adherence to underlying tissue, and which had no 
affect on function.  The diagnosis was furunculosis with scars.  

An April 2009 QTC examination report shows that the Veteran 
complained of skin disease of the head, face, hands, neck and 
buttock, and that "the location is on the shoulder, ear, hands, 
neck, head, feet, trunk, and under arms."  He reported itching, 
shedding, and crusting of all affected areas, with no exudation 
or ulcer formation.  He stated his symptoms were intermittent, 
occurring up to four times per year, with each occurrence lasting 
seven days without medication, and with seven attacks in the past 
year, which, during flare-ups, made his ability to walk, sit, and 
reach difficult.  He reported using Cephalexin twice per day for 
the last 28 years, and using Mupirocin cream.  The medication was 
noted to be a topical antibiotic; the Veteran denied any side 
effects.  On examination, there was no acne, chloracne, scarring 
alopecia, alopecia areata, or hyperhidrosis.  There was 
furunculosis located at the buttock, right axillary area and 
under the scrotum, with crusting.  There was no ulceration, 
exfoliation, disfigurement, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion.  Skin lesions affected 0 (zero) 
percent of exposed areas, and .05 percent of the whole body.  The 
skin lesions were not associated with systemic disease, and were 
not manifested in connection with a nervous condition.  There was 
a 2 cm. x .1 cm. scar that was not productive of tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
The diagnosis was furunculosis with scars.  His condition was 
noted to be active, and to be productive of furuncles with pain, 
and limited daily activity involving walking or sitting.  

VA progress notes show that the Veteran occasionally complained 
of skin symptoms, with notations of, bumps around his groin that 
were not boils, painful boils, and boils that "come and go."  
This evidence indicates that he used Mupirocin and Cephalexin for 
control of his symptoms.  

The Board finds that the claim must be denied.  The April 2009 
QTC examination report shows that the examiner determined that 
the Veteran's skin symptoms affected 0 (zero) percent of exposed 
areas, and .05 percent of the whole body.  There are no other 
relevant findings as to coverage.  Therefore, the evidence is 
insufficient to show that the Veteran's skin symptoms are 
manifested by coverage of at least 20 percent of the entire body 
or at least 20 percent of the exposed areas affected.  
Furthermore, although he is shown to use topical antibiotic, the 
evidence does not show that his symptoms have required systemic 
therapy for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  § 38 C.F.R. § 
4.118, DC 7806.  

In addition, the evidence is insufficient to show that his skin 
symptoms are productive of disfigurement of the head, face, or 
neck, or scars (other than scars of the head, face, or neck) that 
are deep, and which exceed 12 square inches (77 square 
centimeters), or scars that cause limited motion, or limited 
function.  See 38 C.F.R. § 38 C.F.R. § 4.118, DC's 7800, 7801, 
7805 (2010).  With regard to a limitation of function, although 
the April 2009 QTC report notes that his skin symptoms are 
productive of some limitation in walking and sitting, as 
limitation of function of a specific joint was not identified, 
further analysis under DC 7805 is not warranted.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim, and that a rating in excess of 10 percent is not 
warranted.  

During the course of this appeal VA regulations for the 
evaluation of skin disabilities were revised, effective October 
23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  As set 
forth in the Federal Register, the revised criteria apply to all 
applications for benefits received by VA on or after the 
effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 
(Sept. 23, 2008).  Here, the Veteran's increased rating claim was 
received at the RO on October 8, 2008.  Thus, the new regulations 
are not applicable in the present case.  

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. Section 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  Thus, the Board has reviewed 
the entirety of the disability picture, but finds that it is not 
so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  

The Board notes that neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected disabilities is demonstrated, nor is there any other 
evidence that these conditions involve such disability that an 
extraschedular rating would be warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  In this regard, the evidence shows that 
the Veteran was determined to be disabled by the SSA as of 1992, 
due to lumbosacral strain and mental retardation.  There is no 
competent evidence to show that his service-connected 
disabilities have interfered with his employment.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  

In deciding the Veteran's increased rating claim, the Board has 
considered the determination in Hart v Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation at any time within the appeal period.  
Thus, the Board finds that the evidence is insufficient to show 
that the Veteran had a worsening of this disability at any time 
during the appeal period.  

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of pre-decisional letters from the RO to the Veteran dated in May 
and June 2007 (PTSD and psychiatric disorder other than PTSD); 
March 2008 (hernia, flat feet, and shin splints); July 2008 
(arthritis); and March 2009 (boils).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (new and material claims) (in 
July 2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's service treatment reports, and his VA and 
non-VA medical records, and SSA records.  

With regard to the claim for arthritis, as the Board has 
determined that new and material evidence has not been presented, 
a remand for an examination and/or an etiological opinion is not 
required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 
2002).  With regard to the claim for an increased rating for 
service-connected furunculosis with scars, the Veteran has been 
afforded two examinations-in April 2008 and April 2009.  As 
these examiners considered the Veteran's pertinent medical 
history, accorded the Veteran a complete and thorough 
examination, and provided rationale for the conclusions reached, 
the Board finds that the evaluations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(which stipulates that, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

With regard to the claims for service connection, the Veteran has 
not been afforded examinations, and etiological opinions have not 
been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

The Veteran's service treatment reports have been discussed.  
They show treatment for shin splints in 1982, with no subsequent 
treatment during service, and treatment for a possible hernia in 
1980; a hernia was never confirmed.  With regard to the claim for 
an acquired psychiatric disorder, the earliest competent evidence 
of an acquired psychiatric disorder is dated in 1999, which is 
about 15 years after separation from service.  There is no 
competent evidence to show that the Veteran currently has an 
acquired psychiatric disorder that is related to his service, or 
a service-connected disability.  With regard to the claims for a 
hernia and shin splints, there is no competent evidence to show 
that the Veteran currently has any of the claimed conditions, or 
that any of these conditions are related to his service.  
Although flat feet was shown at enlistment, this condition was 
noted only once thereafter in the service treatment records.  The 
remainder of the service treatment records, as well as all post-
service medical reports, are negative for any complaints of, 
treatment for, or findings of flat feet.  
 
With regard to the claim for PTSD, the Veteran's PTSD claim has 
been denied because it is not shown that the Veteran has PTSD, or 
that there is a verified stressor.  Simply stated, the claim 
cannot be granted absent a showing that he has PTSD, and that 
there is a verified stressor that is the basis for his diagnosis.  

Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

New and material evidence not having been submitted, the claim 
for service connection for arthritis is not reopened. 

Service connection for flat feet, shin splints, a hernia, PTSD, 
and an acquired psychiatric disability (other than PTSD) is 
denied.  

A rating in excess of 10 percent for service-connected 
furunculosis with scars is denied.  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


